DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 3, 5-20, and 27-46 have been cancelled.  Claims 1, 4, 25, 47, and 48 have been amended.
	Claims 1, 4, 21-26, 47, and 48 are pending and under examination.

2.	All rejections/objections pertaining to claims 2, 3, 16, 17, 20, 29, and 43-46 are moot because the claims were cancelled with the reply filed on 4/4/2022.
	All obviousness-type rejections are withdrawn in view of the amendments to claim 1 introducing SEQ ID NOs: 1-7 and the limitations of the cancelled claims 20 and 43.
	New grounds of rejection are set forth below.

Claim Objections
3.	Claim 4 is objected to because the sequence identifier (i.e., SEQ ID NO: 3) is missing.  Appropriate correction is required.




New Rejections
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 25, 26, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (J. Nanobiotechnol., 2012, 10: 1-14), in view of each Suk et al. (Biomaterials, 2006, 27: 5143-5150), Kadmon et al. (Differentiation, 1997, 61: 143-150), Donkuru et al. (J. Mater. Chem., 2012, 22: 6232-6244), Camilleri et al. (Chem. Commun., 2000, pp. 1253-1254), Yin et al. (Appl. Microbiol. Biotechnol., 2016, 100: 6209-6218), and Al-Dulaymi et al. (AAPS J., 16 May 2016, 18: 1168-1181).
	Singh et al. teach delivering a nucleic acid to a cell by using a composition comprising a gemini surfactant, DOPE, and the nucleic acid to be delivered, wherein the gemini surfactant is 12-7NGK-12 obtained by substituting the amino group in the 12-7NH-12 gemini surfactant with the dipeptide glycyl-lysine (GK), where 12-7NGK-12 imparts enhanced transfection efficiency as compared to the unsubstituted 12-7NH-12, and where 12-7NGK-12 has the structural formula: 

    PNG
    media_image1.png
    128
    356
    media_image1.png
    Greyscale
      
i.e., an m-s-m surfactant with m being C12 and R being glycyl-lysine (GK) (claims 1, 25, 26, and 48) (see Abstract; p. 2, column 1 and Fig. 2; p. 6, column 2; p. 8, Fig. 6).
	Singh et al. teach that R is GK and not R3 (i.e., RGDG) (claims 1 and 25).
However, using RGDG is suggested by the prior art.  For example, Singh et al. teach that the GK substitution provides for increase particle size at the endosomal pH and increased buffering capacity as compared to the parent gemini surfactant leading to a more efficient endosomal escape (see Abstract; p. 2, column 2, last paragraph; p. 8, column 2, first full paragraph; p. 9, column 1 and Fig. 7-8; p. 12, Fig. 11; p. 13, paragraph bridging columns 1 and 2).  Suk et al. teach that coating nucleic acid carriers with the RGDC peptide carrying the RGD motif capable of binding the [Symbol font/0x61]v[Symbol font/0x62]3 integrin on the cell surface enhances transfection efficiency by enhancing cellular uptake and increasing endosomal escape (Abstract; p. 5144, column 2, first paragraph; p. 5148, paragraph bridging columns 1 and 2; p. 5149, column 1, last paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that RGDC substitution would improve transfection efficiency as compared to the GK substitution.  Thus, modifying Singh et al. by replacing GK with RGDC would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition capable of mediating enhanced transfection.  While Singh et al. and Suk et al. teach RGDC and not RGDG, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, there is no evidence of record demonstrating that using RGDG instead of RGDC leads to an unexpected result.  Furthermore, RGDG was known as an [Symbol font/0x61]v[Symbol font/0x62]3 integrin-binding peptide (see Kadmon et al., p. 146, column 2, second paragraph).  Thus, replacing RGDC with RGDG would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition exhibiting enhanced transfection efficiency.
  Singh et al., Suk et al., and Kadmon et al. teach C12 and not C18 alkyl chains (claims 1, 25, and 26).  Donkuru et al. that gemini surfactants having C18 alkyl chains have increased transfection efficiency as compared to those having C12 alkyl chains (see Abstract).  Thus, modifying the teachings of Singh et al., Suk et al., and Kadmon et al. by replacing the C12 alkyl chains with C18 alkyl chains would have been obvious to one of skill in the art with the reasonable expectation that doing so would further increase the transfection efficiency of the composition.  By doing so, one of skill in the art would have obtained a bi-modal composition comprising G7 and DOPE.
Singh et al., Suk et al., Kadmon et al., and Donkuru et al. teach a bi-modal and not a tri-modal composition comprising a peptide enhancer (claims 1, 25, and 26).  However, tri-modal compositions comprising a gemini surfactant, DOPE, and a peptide enhancer were known and used in the prior art, for example by Camilleri et al.  Camilleri et al. teach that adding the PLUS reagent, a cationic peptide, to bi-modal compositions comprising gemini surfactants and DOPE enhances transfection efficacy (i.e., the PLUS reagent is a peptide enhancer) (see Abstract; p. 1524).  Thus, modifying the composition of Singh et al., Suk et al., Kadmon et al., and Donkuru et al. by further adding the PLUS reagent would have been obvious to one of skill in the art with the reasonable expectation that doing so would further increase the transfection efficiency of the composition.  By doing so, one of skill in the art would have obtained a tri-modal composition comprising the G7, DOPE, and the PLUS reagent.  While the sequence of the PLUS reagent may not be set forth by one of SEQ ID NOs: 1-7 (claims 1, 4, 25, and 47), there is no evidence of record demonstrating that using any of SEQ ID NOs: 1-7 leads to unexpected results over the PLUS reagent.  The sequence of the peptide enhancer is of no significance if it does not provide a new feature.  As noted above, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Furthermore, Yin et al. teach that RGD-H6 is a cell penetrating and tumor-homing peptide providing optimal delivery to tumors (see Title; Abstract; p. 6209, column 2, first full paragraph; p. 6210, column 1, first full paragraph and Table 1; p. 6217, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to use the cell penetrating RGD-H6 as the cationic peptide to achieve the predictable result of obtaining a composition suitable for nucleic acid delivery to tumors, when nucleic acid delivery to tumors was needed.  By doing so, one of skill in the art would have used a peptide enhancer comprising H5 (SEQ ID NO: 4) (claims 1, 25, and 26).
Singh et al., Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., and Yin et al. teach a p value of 10 and not [Symbol font/0xA3] 3 as required by claims 1, 25, and 26.  Al-Dulaymi et al. teach that gemini surfactants substituted with amino-acids provide for better transfection at p=2.5 as compared to p=10 (see p. 1172, column 2, third full paragraph; paragraph bridging p. 1172 and 1173; p. 1173, Fig. 2).  Based on this teaching, one of skill in the art would have found obvious to modify the teachings of Singh et al., Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., and Yin et al. by using a p=2.5 with the reasonable expectation that doing so would result in a composition exhibiting enhanced transfection efficiency.
With respect to claim 25, kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 4, 21-23, 25, 26, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., Yin et al., and Al-Dulaymi et al., in further view of Alqawlaq et al. (Nanomedicine: Nanothechnology, Biology, and Medicine, 2014, pp. 1-11).
The teachings of Singh et al., Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., Yin et al., and Al-Dulaymi et al. are applied as above for claims 1, 4, 25, 26, and 48.  Singh et al., Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., Yin et al., and Al-Dulaymi et al. do not specifically teach the limitations of claims 21-23.  However, as evidenced by Alqawlaq et al., selection of the amounts of the components and nanoparticle size represents routine optimization (see p. 2).  Such optimization parameters are explicitly recognized the guidelines noted in MPEP 2144.05 II A.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed ranges was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art.  Furthermore, Camilleri et al. teach optimization by varying the amount of gemini surfactant relative to the amount of nucleic acids (i.e., the p value) (see Fig. 3); Camilleri et al. also teach DOPE and the cationic peptide as transfection enhancers.  Thus, one of skill in the art would have reasonably concluded that the amount of each component is a result-effecting variable and would have found obvious to optimize the composition by using routine experimentation to vary the amounts of components. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 4, 24-26, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. taken with each Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., Yin et al., and Al-Dulaymi et al., in further view of Singh et al. (Current Drug Delivery, 2011, 8: 299-306).
The teachings of Singh et al., Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., Yin et al., and Al-Dulaymi et al. are applied as above for claims 1, 4, 25, 26, and 48.  Singh et al., Suk et al., Kadmon et al., Donkuru et al., Camilleri et al., Yin et al., and Al-Dulaymi et al. do not teach a specific size (claim 24).  Singh et al. teach that compositions comprising cationic gemini surfactants, DOPE, and nucleic acid could be formulated into nanoparticles having a size within the claimed range by just using routine experimentation (see Abstract; p. 300, column 2, first paragraph; p. 304, Table 2).  Thus, achieving the claimed sizes using routine experimentation to arrive at the recited sizes would have been within the knowledge and capability of skill in the art with the reasonable expectation that doing so would result in nanoparticles suitable for nucleic acid delivery.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sizes was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
8.	The argument that none of the references teaches RGD targeting, a peptide core, and a lipid shell in a single entity is not found persuasive because none of the references has to teach every claim limitation.

	The applicant argues that the absence of any of the claimed elements (G7/G8; enhancer peptides; p ≤ 3; r ≤ 10; helper lipid) results in significant reduction in gene expression.  The applicant argues that replacement of G7 (RGDG-substituted) with G3 (the unsubstituted counterpart) has a significant impact on transfection efficiency.  The applicant argues that this can be seen from Fig. 10
This argument is not found persuasive.  The results presented in Fig. 10 are not enough to obviate the rejection.  Fig. 10 presents data comparing a trimodal system (G7 gemini surfactant, the peptide enhancer set forth by SEQ ID NO: 3, and DOPE) with a bimodal system (G3 gemini surfactant and DOPE).  The results show that the trimodal system is superior to the bimodal system.  
However, the results in Fig. 10 do not demonstrate that the invention achieves more than was taught by the prior art or expected from the teachings in the prior art.  That tri-modal systems are superior to bi-modal systems as transfection agents was already taught by the prior art.  That substitution with RGDG enhances transfection efficiency over the unsubstituted gemini surfactants was taught by the prior art.  That gemini surfactants substituted with amino-acids provide for better transfection at p=2.5 was taught by the prior art.  As set forth in the rejection, one of skill in the art would have found obvious to use routine experimentation and optimize the DOPE to gemini surfactant ratio (the “r” value).  The applicant did not provide any evidence that the selection the claimed “r” was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art.  

For the reasons above, the argument of lack of reasonable expectation of success is not found persuasive.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633